Citation Nr: 0713120	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-37 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for chronic neck 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board notes that the veteran requested a hearing in his 
February 2004 notice of disagreement.  Subsequently, however, 
the veteran marked that he did not want a hearing on his 
substantive appeal (VA Form 9) received in October 2004.  The 
Board considers that the veteran, by such action, has revoked 
his request for a hearing.  Furthermore, it should be noted 
that requests for hearings before the Board at a VA field 
facility that are made before a substantive appeal has been 
filed must be rejected.  See 38 C.F.R. § 20.703.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran underwent VA spine (cervical, thoracic and 
lumbar) examination in April 2003 primarily for the purpose 
of establishing the claim for service connection.  
Unfortunately, the ranges of motion of the neck are given in 
degrees that do not correspond to the range of motion given 
at 38 C.F.R. § 4.71a, Plate V and the General Rating Formula 
for Diseases and Injuries of the spine.  This makes it 
difficult to use these results for rating purposes.  
Moreover, the April 2003 examiner expressed the opinion that 
the overwhelming majority of the veteran's symptoms are 
attributable to progressive spondylosis, which was not as 
likely as not secondary to any previous injury.  When it is 
not possible to separate the effects of service-connected and 
non-service-connected disabilities, resolution of reasonable 
doubt dictates that such signs and symptoms be attributed to 
the service-connected condition.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  The Board finds that a new 
examination is necessary to determine the current severity of 
the veteran's chronic neck strain.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

The claims folder contains no records of treatment of the 
veteran for his service-connected chronic neck strain after 
the April 2003 VA examination.  This will give the veteran an 
opportunity to report the existence of any VA or other 
medical records that have been created from April 2003 until 
the present time concerning his service connected chronic 
neck strain. 

This will also give the veteran an opportunity to receive the 
notice required by See Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Send a notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that meets the requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).   

2.  Request the veteran to identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, that have 
treated him for his neck problems.  He 
should be requested to complete and 
return the appropriate release forms for 
VA to obtain any identified evidence, if 
not already of record.  Obtain all 
outstanding records of evaluation and/or 
treatment of the veteran from the 
identified facilities that are not 
currently in the file, following the 
procedures set forth in 38 C.F.R. § 3.159 
(2006).  All records and/or responses 
received should be associated with the 
claims file.

3.  Schedule the veteran for a spine 
examination to determine the current 
nature and extent of his service-
connected chronic neck strain disability.  
The claims folder should be made 
available to the examiner.  The examiner 
should indicate whether it is possible to 
separate the disabling manifestation of 
the service-connected chronic neck strain 
from non-service-connected disability 
and, if it is possible, should specify 
the disabling manifestations that are due 
to the service-connected disability.

4.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted, the veteran and his 
representative should be provided a SSOC 
on the issue and afforded the appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




